Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the amendments filed on 04/15/2021 wherein Claims 1-10 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/15/2021, with respect to 35 U.S.C. 112(f), 112(a), 112(b), and 101, have been fully considered and are persuasive.  The 35 U.S.C. 112(f), 112(a), 112(b), and 101 rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections of claims 1-10 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0231984 to Nielsen et al. (hereinafter Nielsen) in view of US20070126578 to Broussard et al. (hereinafter Broussard).

Regarding Claim 1: The reference of Nielsen discloses:
“An assembly suitability determination system for determining suitability of assembly” (Fig. 2; para 0045 – “A tag reader 246 (i.e. the assembly suitability determination system, added by examiner), which may include a device that can read tags, may be mounted on or located within the housing 220. The tag reader 246 may incorporate an antenna (not shown) to enable reading of data from a tag. When a tag 286 is attached to a paint canister 284 that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”) 
“of a component with a device-side component to form a paint device” (Fig. 2; para 0044 – “When a tag 286 is attached to a paint canister 284 (i.e. a device-side component to form a paint device, added by examiner) that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”; para 0042 – “FIG. 2 is a diagram of an exemplary marking tool 200. For the description to follow, assume that the marking tool 200 (i.e. paint device) uses paint as the marker.”). 
Nielsen is silent on:
“the assembly suitability determination system comprising: a tag reader that scans, using electric wave, a component information recording unit of the component, and a component information recording unit of the device-side component to acquire an identifier of the component and an identifier of the device-side component, the device-side component being separate from the component, and transmits the acquired identifiers to a computer, the identifiers of the component and the device-side component being associated with model information of the component and model information of the device-side component; and the computer including: a hard disk that records component model information for a plurality of components, the component model information representing a model for each of the plurality of components, records device-side component model information for a plurality of device-side components, the device-side component model information representing a model for each of the plurality of device-side components, and associates the component model information of each of the plurality of components with the device-side component model information of at least one suitable device-side component among the plurality of device-side; and a central processing unit (CPU) that determines the suitability of the assembly based on the acquired identifiers, the component model information, the device-side component model information, and a recorded content of the hard disk”.  
However, Broussard discloses:
“a tag reader that scans, using electric wave, a component information recording unit of the component”  (para 0115 – “each product 402A, 402B is scanned to acquire computer readable information (e.g. SKU or LPN bar codes) into a SAS computer system 416. In one embodiment, induction operators 404A use a wireless (i.e. using electric wave, added by examiner) handheld scanning device 406 (i.e. tag reader, added by examiner) for acquiring such data”); and
“a component information recording unit of the device-side component to acquire an identifier of the component and an identifier of the device-side component, the device-side component being separate from the component” (para 0118 – “induction operators 404A scan a container label (not shown) (interpreted as a device-side component, added by examiner) to acquire information about its products 402… Using any of the scanned information, either from a container label (i.e. device-side component, added by examiner) or a product label (i.e. component, added by examiner), the SAS computer system 416 may also optionally query and retrieve related product information from an electronically connected WMS (not shown). The WMS (warehouse management system, added by examiner) may be the same computer as a SAS computer system 416 or may be a completely separate system electronically in connection with the SAS computer system 416. A SAS computer system 416 may comprise a typical personal computer system or industrial networked server system.”), and 
“transmits the acquired identifiers to a computer, the identifiers of the component and the device-side component being associated with model information of the component and model information of the device-side component” (para 0135 – “the handheld scanning device signals (i.e. transmits, added by examiner) the SAS computer system 416 to retrieve tag and/or label position and orientation information (e.g. X location, Y location, and orientation) for each type of product 402A, 402B. … Alternatively, the handheld scanning device contains such information and passes the information to the SAS computer system 416”); and 
“the computer including: a hard disk that records component model information for a plurality of components, the component model information representing a model for each of the plurality of components, records device-side component model information for a plurality of device-side components, the device-side component model information representing a model for each of the plurality of device-side components” (para 0115 – “a SAS computer system 416, electronically in communication with the handheld device 406 (i.e. tag reader, added by examiner), receives the information. Product or other information may be retrieved from a database using a SKU as a data key”; para 0118 – “induction operators 404A scan a container label (not shown) (interpreted as a device-side component, added by examiner) to acquire information about its products 402… Using any of the scanned information, either from a container label (i.e. device-side component, added by examiner) or a product label (i.e. component, added by examiner), the SAS computer system 416 may also optionally query and retrieve related product information from an electronically connected WMS (not shown). The WMS (warehouse management system, added by examiner) may be the same computer as a SAS computer system 416 or may be a completely separate system electronically in connection with the SAS computer system 416. A SAS computer system 416 may comprise a typical personal computer system or industrial networked server system.”) and 
“associates the component model information of each of the plurality of components with the device-side component model information of at least one suitable device-side component among the plurality of device-side” (para 0152 – “accessing the SAS computer system 416, comparing the list of recognized RFID tags 422 with records or lists of RFID product tags belonging to or associated with containers (i.e. device-side component model information, added by examiner), and selecting the container (or container record) which has the most matching RFID tags… the identity of all RFID tags and any associated information about the products (i.e. component model information, added by examiner) in a particular container may be retrieved from the SAS computer records. A verification portal 428 may be connected to the SAS computer 416, and allied computer networks”) and
“a central processing unit (CPU) that determines the suitability of the assembly based on the acquired identifiers, the component model information, the device-side component model information, and a recorded content of the hard disk” (para 0127 – “The tagged products 402A, 402B next pass to one or more verify stations 420 (interpreted as determining the suitability for assembly, added by examiner) on the SAS line. A verify station 420 is comprised of one or more RFID interrogators (i.e. tag reader, added by examiner). Verify stations 420 receive verification requirements from the SAS computer 416”; para 0132 – “With reference to FIG. 4, the encoding device 418 writes all desired EPC data to the RFID circuit in each RFID tag 422 matched to a corresponding product 402A, 402B traveling on the SAS line. The RFID tag 422 may include human-readable information (text or graphics) and/or machine readable information (e.g. barcodes) on its label”; para 0152 – “The interrogation may detect RFID tags 422 which do not belong to the particular targeted container. So long as a sufficient number of tags are matched to a particular container (interpreted as suitable for assembly, added by examiner) (or container record), identification is accomplished”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly suitability determination device disclosed by Nielsen as taught by Broussard, in order to ensure that all the device components are counted on and match, so the assembled device is safe to operate.

Regarding Claim 3: The Nielsen/Boussard combination discloses the assembly suitability determination system according to claim 1 (see the rejection for Claim 1).
Nielsen further discloses: 
“the identifiers of the component and the device-side component are provided from the component information recording units of the component and the device-side component” (Para 0027 – “The system 100 may also include a tag reader 170. In one implementation, tag reader 170 may include a device that can read tags. A “tag,” as the term is used herein, may refer to any item that is capable of storing machine-readable information, such as a barcode, a radio frequency identification (RFID) device, or a near field communication (NFC) device (i.e. the component and the device-side component)… The data read by the tag reader 170 can then be sent to the processor 140 for a determination of the corresponding characteristic. The corresponding characteristic can then be stored in local memory 130 (i.e. component information recording unit, added by examiner), displayed by the interface 120, and/or transmitted external to system 100”);
“to the computer via wireless communication” (para 0051 – “A wireless communication antenna 242 may be located on the housing 220, and used to transmit data, such as marking information (i.e. identifier), … time data stored in local memory 270, to an external device/system and/or to receive information from an external device/system”).  

Regarding Claim 5: Nielsen discloses:
“An assembly suitability determination method of determining suitability of assembly” (Fig. 2; para 0045 – “A tag reader 246 (i.e. the assembly suitability determination system, added by examiner), which may include a device that can read tags, may be mounted on or located within the housing 220. The tag reader 246 may incorporate an antenna (not shown) to enable reading of data from a tag. When a tag 286 is attached to a paint canister 284 that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”) 
 “of a component with a device-side component to form a paint device” (Fig. 2; para 0044 – “When a tag 286 is attached to a paint canister 284 (i.e. a device-side component to form a paint device, added by examiner) that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”; para 0042 – “FIG. 2 is a diagram of an exemplary marking tool 200. For the description to follow, assume that the marking tool 200 (i.e. paint device) uses paint as the marker.”). 
Nielsen is silent on:
“the assembly suitability determination system comprising: scanning, by a tag reader using electric wave, a component information recording unit of the component, and a component information recording unit of the device-side component to acquire an identifier of the component and an identifier of the device-side component, the device-side component being separate from the component; transmitting, by the tag reader and to a computer, the acquired identifiers, the identifiers of the component and the device-side component being associated with model information of the component and model information of the device-side component; recording, on a hard disk, component model information for a plurality of components, the component model information representing a model for each of the plurality of components; recording, on the hard disk, device-side component model information for a plurality of device-side components, the device-side component model information representing a model for each of the plurality of device-side components; associating the component model information of each of the plurality of components with the recorded model information of at least one suitable device-side component among the plurality of device-side components; and determining, by a central processing unit (CPU), the suitability of the assembly based on the acquired identifiers, the component model information, the device-side component model information, and a recorded content of the recording provided on the hard disk”.  
However, Broussard discloses:
“scanning, by a tag reader using electric wave, a component information recording unit of the component” (para 0115 – “each product 402A, 402B is scanned to acquire computer readable information (e.g. SKU or LPN bar codes) into a SAS computer system 416. In one embodiment, induction operators 404A use a wireless (i.e. using electric wave, added by examiner) handheld scanning device 406 (i.e. tag reader, added by examiner) for acquiring such data”); and 
“a component information recording unit of the device-side component to acquire an identifier of the component and an identifier of the device-side component, the device-side component being separate from the component” (para 0115 – “each product 402A, 402B is scanned to acquire computer readable information (e.g. SKU or LPN bar codes) (i.e. an identifier of the component and an identifier of the device-side component, the device-side component being separate from the component, added by examiner) into a SAS computer system 416. In one embodiment, induction operators 404A use a wireless (i.e. using electric wave, added by examiner) handheld scanning device 406 (i.e. tag reader, added by examiner) for acquiring such data”);
“transmitting, by the tag reader and to a computer, the acquired identifiers, the identifiers of the component and the device-side component being associated with model information of the component and model information of the device-side component” (para 0135 – “the handheld scanning device signals (i.e. transmits, added by examiner) the SAS computer system 416 to retrieve tag and/or label position and orientation information (e.g. X location, Y location, and orientation) for each type of product 402A, 402B. … Alternatively, the handheld scanning device contains such information and passes the information to the SAS computer system 416”); 
“recording, on a hard disk, component model information for a plurality of components, the component model information representing a model for each of the plurality of components; recording, on the hard disk, device-side component model information for a plurality of device-side components, the device-side component model information representing a model for each of the plurality of device-side components” (para 0115 – “a SAS computer system 416, electronically in communication with the handheld device 406 (i.e. tag reader, added by examiner), receives the information. Product or other information may be retrieved from a database using a SKU as a data key”; para 0118 – “induction operators 404A scan a container label (not shown) (interpreted as a device-side component, added by examiner) to acquire information about its products 402… Using any of the scanned information, either from a container label (i.e. device-side component, added by examiner) or a product label (i.e. component, added by examiner), the SAS computer system 416 may also optionally query and retrieve related product information from an electronically connected WMS (not shown). The WMS (warehouse management system, added by examiner) may be the same computer as a SAS computer system 416 or may be a completely separate system electronically in connection with the SAS computer system 416. A SAS computer system 416 may comprise a typical personal computer system or industrial networked server system”); 
“associating the component model information of each of the plurality of components with the recorded model information of at least one suitable device-side component among the plurality of device-side components” (para 0152 – “accessing the SAS computer system 416, comparing the list of recognized RFID tags 422 with records or lists of RFID product tags belonging to or associated with containers (i.e. device-side component model information, added by examiner), and selecting the container (or container record) which has the most matching RFID tags… the identity of all RFID tags and any associated information about the products (i.e. component model information, added by examiner) in a particular container may be retrieved from the SAS computer records. A verification portal 428 may be connected to the SAS computer 416, and allied computer networks”); and 
“determining, by a central processing unit (CPU), the suitability of the assembly based on the acquired identifiers, the component model information, the device-side component model information, and a recorded content of the recording provided on the hard disk” (para 0127 – “The tagged products 402A, 402B next pass to one or mor        e verify stations 420 (interpreted as determining the suitability for assembly, added by examiner) on the SAS line. A verify station 420 is comprised of one or more RFID interrogators (i.e. tag reader, added by examiner). Verify stations 420 receive verification requirements from the SAS computer 416”; para 0132 – “With reference to FIG. 4, the encoding device 418 writes all desired EPC data to the RFID circuit in each RFID tag 422 matched to a corresponding product 402A, 402B traveling on the SAS line. The RFID tag 422 may include human-readable information (text or graphics) and/or machine readable information (e.g. barcodes) on its label”; para 0152 – “The interrogation may detect RFID tags 422 which do not belong to the particular targeted container. So long as a sufficient number of tags are matched to a particular container (interpreted as suitable for assembly, added by examiner) (or container record), identification is accomplished”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly suitability determination device disclosed by Nielsen as taught by Broussard, in order to ensure that all the device components are counted on and match, so the assembled device is safe to operate.

Regarding Claim 6: Nielsen discloses:
“A system to perform an assembly suitability determination process of determining suitability of assembly” (Fig. 2; para 0045 – “A tag reader 246 (i.e. the assembly suitability determination system, added by examiner), which may include a device that can read tags, may be mounted on or located within the housing 220. The tag reader 246 may incorporate an antenna (not shown) to enable reading of data from a tag. When a tag 286 is attached to a paint canister 284 that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”) 
“of a component with a device-side component to form a paint device” (Fig. 2; para 0044 – “When a tag 286 is attached to a paint canister 284 (i.e. a device-side component to form a paint device, added by examiner) that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”; para 0042 – “FIG. 2 is a diagram of an exemplary marking tool 200. For the description to follow, assume that the marking tool 200 (i.e. paint device) uses paint as the marker”)
“by executing a program of instructions on a computer, the system including a tag reader and the computer” (Fig. 1 (i.e. system including the tag reader 170 and the processor, which is a computer, 140, added by examiner); para 0025 – “the triggering system 160 may also initiate storing of the marking information. This may be done by sending a signal to the processor 140, which may cause processor 140 to store the marking information in local memory 130 (interpreted as executing a program of instructions on a computer, added by examiner). Alternatively, or additionally, the processor 140 may store the marking information by transmitting the marking information for storage by a device or system external to system 100.”
Nielsen is silent on:
“said assembly suitability determination process comprising: scanning, by the tag reader using electric wave, a component information recording unit of the component, and a component information recording unit of the device-side component to acquire an identifier of the component and an identifier of the device-side component, the device-side component being separate from the component; transmitting, by the tag reader and to a computer, the acquired identifiers, the identifiers of the component and the device-side component being associated with model information of the component and model information of the device-side component; recording, on a hard disk of the computer, component model information for a plurality of components, the component model information representing a model for each of the plurality of components; associating the component model information of each of the plurality of components with the device-side component model information of at least one suitable device-side component among the plurality of device-side; and determining, by a central processing unit (CPU) of the computer, the suitability of the assembly based on the acquired identifiers, the component model information, the device-side component model information, and a recorded content of the recording provided on the hard disk”.
However, Broussard discloses:
“said assembly suitability determination process comprising: scanning, by the tag reader using electric wave, a component information recording unit of the component” (para 0115 – “each product 402A, 402B is scanned to acquire computer readable information (e.g. SKU or LPN bar codes) into a SAS computer system 416. In one embodiment, induction operators 404A use a wireless (i.e. using electric wave, added by examiner) handheld scanning device 406 (i.e. tag reader, added by examiner) for acquiring such data”), and  
“a component information recording unit of the device-side component to acquire an identifier of the component and an identifier of the device-side component, the device-side component being separate from the component” (para 0115 – “each product 402A, 402B is scanned to acquire computer readable information (e.g. SKU or LPN bar codes) (i.e. an identifier of the component and an identifier of the device-side component, the device-side component being separate from the component, added by examiner) into a SAS computer system 416. In one embodiment, induction operators 404A use a wireless (i.e. using electric wave, added by examiner) handheld scanning device 406 (i.e. tag reader, added by examiner) for acquiring such data”); 
“transmitting, by the tag reader and to a computer, the acquired identifiers, the identifiers of the component and the device-side component being associated with model information of the component and model information of the device-side component” (para 0135 – “the handheld scanning device signals (i.e. transmits, added by examiner) the SAS computer system 416 to retrieve tag and/or label position and orientation information (e.g. X location, Y location, and orientation) for each type of product 402A, 402B. … Alternatively, the handheld scanning device contains such information and passes the information to the SAS computer system 416”); 
“recording, on a hard disk of the computer, component model information for a plurality of components, the component model information representing a model for each of the plurality of components; recording, on the hard disk, device-side component model information for a plurality of device-side components, the device-side component model information representing a model for each of the plurality of device-side components” (para 0115 – “a SAS computer system 416, electronically in communication with the handheld device 406 (i.e. tag reader, added by examiner), receives the information. Product or other information may be retrieved from a database using a SKU as a data key”; para 0118 – “induction operators 404A scan a container label (not shown) (interpreted as a device-side component, added by examiner) to acquire information about its products 402… Using any of the scanned information, either from a container label (i.e. device-side component, added by examiner) or a product label (i.e. component, added by examiner), the SAS computer system 416 may also optionally query and retrieve related product information from an electronically connected WMS (not shown). The WMS (warehouse management system, added by examiner) may be the same computer as a SAS computer system 416 or may be a completely separate system electronically in connection with the SAS computer system 416. A SAS computer system 416 may comprise a typical personal computer system or industrial networked server system”); 
“associating the component model information of each of the plurality of components with the device-side component model information of at least one suitable device-side component among the plurality of device-side components” ” (para 0152 – “accessing the SAS computer system 416, comparing the list of recognized RFID tags 422 with records or lists of RFID product tags belonging to or associated with containers (i.e. device-side component model information, added by examiner), and selecting the container (or container record) which has the most matching RFID tags… the identity of all RFID tags and any associated information about the products (i.e. component model information, added by examiner) in a particular container may be retrieved from the SAS computer records. A verification portal 428 may be connected to the SAS computer 416, and allied computer networks”); and 
“determining, by a central processing unit (CPU) of the computer, the suitability of the assembly based on the acquired identifiers, the component model information, the device-side component model information, and a recorded content of the recording provided on the hard disk” (para 0127 – “The tagged products 402A, 402B next pass to one or more verify stations 420 (interpreted as determining the suitability for assembly, added by examiner) on the SAS line. A verify station 420 is comprised of one or more RFID interrogators (i.e. tag reader, added by examiner). Verify stations 420 receive verification requirements from the SAS computer 416”; para 0132 – “With reference to FIG. 4, the encoding device 418 writes all desired EPC data to the RFID circuit in each RFID tag 422 matched to a corresponding product 402A, 402B traveling on the SAS line. The RFID tag 422 may include human-readable information (text or graphics) and/or machine readable information (e.g. barcodes) on its label”; para 0152 – “The interrogation may detect RFID tags 422 which do not belong to the particular targeted container. So long as a sufficient number of tags are matched to a particular container (interpreted as suitable for assembly, added by examiner) (or container record), identification is accomplished”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly suitability determination device disclosed by Nielsen as taught by Broussard, in order to ensure that all the device components are counted on and match, so the assembled device is safe to operate.
  
	Regarding Claim 7: Nielsen discloses:
“A non-transitory computer-readable medium having a program of instructions for execution by a computer to perform an assembly suitability determination process of determining suitability of assembly of a component with a device-side component to form a paint device” (para 0086 – “the processors 140 and 268 can be general purpose computers. Alternatively, they can be special purpose computers, programmed microprocessors or microcontrollers and peripheral integrated circuit elements, ASICs or other integrated circuits, hardwired electronic or logic circuits such as discrete element circuits, programmable logic devices such as FPGA, PLD, PLA or PAL or the like. In general, any device capable of executing code (i.e. a non-transitory computer-readable medium having program of instructions for execution by a computer) can be used to implement processors 140 and 268. Local memories 130 and 270 can be implemented with any type of electronic memory and/or storage device using any type of media, such as magnetic, optical or other media”; para 0044 – “When a tag 286 is attached to a paint canister 284 that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”; para 0027 - The data read by the tag reader 170 can then be sent to the processor 140 for a determination of the corresponding characteristic (i.e. perform an assembly suitability determination process of determining suitability of assembly of a component to a paint device, said assembly suitability determination process). The corresponding characteristic can then be stored in local memory 130).
Nielsen is silent on:
“said assembly suitability determination process comprising: scanning, by a tag reader using electric wave, a component information recording unit of the component, and a component information recording unit of the device-side component to acquire an identifier of the component and an identifier of the device-side component, the device-side component being separate from the component; transmitting, by the tag reader and to the computer, the acquired identifiers, the identifiers of the component and the device-side component being associated with model information of the component and model information of the device-side component; recording, on a hard disk of the computer, component model information for a plurality of components, the component model information representing a model for each of the plurality of components; recording, on the hard disk, device-side component model information for a plurality of device-side components, the device-side component model information representing a model for each of the plurality of device-side components; associating the component model information of each of the plurality of components with the device-side component model information of at least one suitable device-side component among the plurality of device-side components; and determining, by a central processing unit (CPU) of the computer, the suitability of the assembly based on the acquired identifiers, the component model information, the device-side component model information, and a recorded content of the recording provided on the hard disk”.  
However, Broussard discloses:
“scanning, by a tag reader using electric wave, a component information recording unit of the component” (para 0115 – “each product 402A, 402B is scanned to acquire computer readable information (e.g. SKU or LPN bar codes) into a SAS computer system 416. In one embodiment, induction operators 404A use a wireless (i.e. using electric wave, added by examiner) handheld scanning device 406 (i.e. tag reader, added by examiner) for acquiring such data”); and 
“a component information recording unit of the device-side component to acquire an identifier of the component and an identifier of the device-side component, the device-side component being separate from the component” (para 0115 – “each product 402A, 402B is scanned to acquire computer readable information (e.g. SKU or LPN bar codes) (i.e. an identifier of the component and an identifier of the device-side component, the device-side component being separate from the component, added by examiner) into a SAS computer system 416. In one embodiment, induction operators 404A use a wireless (i.e. using electric wave, added by examiner) handheld scanning device 406 for acquiring such data”);
“transmitting, by the tag reader and to the computer, the acquired identifiers, the identifiers of the component and the device-side component being associated with model information of the component and model information of the device-side component” (para 0135 – “the handheld scanning device signals (i.e. transmits, added by examiner) the SAS computer system 416 to retrieve tag and/or label position and orientation information (e.g. X location, Y location, and orientation) for each type of product 402A, 402B. … Alternatively, the handheld scanning device contains such information and passes the information to the SAS computer system 416”); 
“recording, on a hard disk of the computer, component model information for a plurality of components, the component model information representing a model for each of the plurality of components; recording, on the hard disk, device-side component model information for a plurality of device-side components, the device-side component model information representing a model for each of the plurality of device-side components” (Fig. 4, where the plurality of device-side components and components are shown; para 0115 – “a SAS computer system 416, electronically in communication with the handheld device 406 (i.e. tag reader, added by examiner), receives the information. Product or other information may be retrieved from a database using a SKU as a data key”; para 0118 – “induction operators 404A scan a container label (not shown) (interpreted as a device-side component, added by examiner) to acquire information about its products 402… Using any of the scanned information, either from a container label (i.e. device-side component, added by examiner) or a product label (i.e. component, added by examiner), the SAS computer system 416 may also optionally query and retrieve related product information from an electronically connected WMS (not shown). The WMS (warehouse management system, added by examiner) may be the same computer as a SAS computer system 416 or may be a completely separate system electronically in connection with the SAS computer system 416. A SAS computer system 416 may comprise a typical personal computer system or industrial networked server system”); 
“associating the component model information of each of the plurality of components with the device-side component model information of at least one suitable device-side component among the plurality of device-side components” (para 0152 – “accessing the SAS computer system 416, comparing the list of recognized RFID tags 422 with records or lists of RFID product tags belonging to or associated with containers (i.e. device-side component model information, added by examiner), and selecting the container (or container record) which has the most matching RFID tags… the identity of all RFID tags and any associated information about the products (i.e. component model information, added by examiner) in a particular container may be retrieved from the SAS computer records. A verification portal 428 may be connected to the SAS computer 416, and allied computer networks”); and 
“determining, by a central processing unit (CPU) of the computer, the suitability of the assembly based on the acquired identifiers, the component model information, the device-side component model information, and a recorded content of the recording provided on the hard disk” (para 0127 – “The tagged products 402A, 402B next pass to one or more verify stations 420 (interpreted as determining the suitability for assembly, added by examiner) on the SAS line. A verify station 420 is comprised of one or more RFID interrogators (i.e. tag reader, added by examiner). Verify stations 420 receive verification requirements from the SAS computer 416”; para 0132 – “With reference to FIG. 4, the encoding device 418 writes all desired EPC data to the RFID circuit in each RFID tag 422 matched to a corresponding product 402A, 402B traveling on the SAS line. The RFID tag 422 may include human-readable information (text or graphics) and/or machine readable information (e.g. barcodes) on its label”; para 0152 – “The interrogation may detect RFID tags 422 which do not belong to the particular targeted container. So long as a sufficient number of tags are matched to a particular container (interpreted as suitable for assembly, added by examiner) (or container record), identification is accomplished”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly suitability determination device disclosed by Nielsen as taught by Broussard, in order to ensure that all the device components are counted on and match, so the assembled device is safe to operate.
	
	Regarding Claim 8: Nielsen discloses:
“A paint device comprising a component” (Fig. 2; para 0044 – “When a tag 286 is attached to a paint canister 284 (i.e. component) that incorporates data that corresponds to characteristics of the paint (e.g., paint color), the tag reader 246 may read that data”; para 0042 – “FIG. 2 is a diagram of an exemplary marking tool 200. For the description to follow, assume that the marking tool 200 (i.e. paint device) uses paint as the marker.”), wherein 
“the component comprises a component information recording unit” (para 0027 – “The corresponding characteristic (i.e. a component information) can then be stored in local memory 130 (i.e. recording unit), displayed by the interface 120, and/or transmitted external to system 100”), wherein
“the component comprises a component information recording unit that stores component information for identifying the component” (Para 0027 – “The system 100 may also include a tag reader 170. In one implementation, tag reader 170 may include a device that can read tags. A “tag,” as the term is used herein, may refer to any item that is capable of storing machine-readable information, such as a barcode, a radio frequency identification (RFID) device, or a near field communication (NFC) device (i.e. the component and the device-side component)… The data read by the tag reader 170 can then be sent to the processor 140 for a determination of the corresponding characteristic. The corresponding characteristic can then be stored in local memory 130 (i.e. component information recording unit), displayed by the interface 120, and/or transmitted external to system 100”),
“the component information is obtained via wireless communication” (para 0051 – “A wireless communication antenna 242 may be located on the housing 220, and used to transmit data, such as marking information, location information and/or time data stored in local memory 270 (i.e. component information recording unit), to an external device/system (i.e. the assembly suitability determination device) and/or to receive information from an external device/system”).  
Nielsen is silent on:
“the component information recording unit configured to be scanned by a tag reader to obtain the component information that identifies the component”.
However, Broussard discloses:
“the component information recording unit configured to be scanned by a tag reader to obtain the component information that identifies the component” (para 0115 – “each product 402A, 402B is scanned to acquire computer readable information (e.g. SKU or LPN bar codes) into a SAS computer system 416. In one embodiment, induction operators 404A use a wireless handheld scanning device 406 (i.e. tag reader, added by examiner) for acquiring such data… a SAS computer system 416, electronically in communication with the handheld device 406 (i.e. tag reader, added by examiner), receives the information”.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly suitability determination device disclosed by Nielsen as taught by Broussard, in order to ensure that all the device components are counted on and match, so the assembled device is safe to operate.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Broussard and in further view of US20160147243 to Micali et al. (hereinafter Micali).

	Regarding Claim 2: The Nielsen/Broussard combination discloses:
“The assembly suitability determination system according to claim 1” (see the rejection for Claim 1). 
Nielsen further discloses “information recording unit that records the component model information representing a model of the component and device-side component model information representing a model of a past device-side component” (see the rejection for Claim 1).
Nielsen/Broussard combination is silent on “a past assembly suitability information recording unit” and “was previously suitable with the component, but is not presently suitable for the assembly”.
However, Micali discloses:
“a past assembly suitability information recording unit; wherein the CPU determines the suitability of the assembly based on the component model information on the component, the device-side model information of the past device-side component, and a recorded content of the past assembly suitability information recording unit.  
” (para 0145 – “Server 140 (i.e. CPU, added by examiner) may include device discovery component 810 for discovering information about devices in a home. For example, when power monitor 120 is first installed in a home, it may not have any information about devices in the home or it may only have information about classes of devices that are (or may be) in the home but not have information about specific devices. Device discovery component 810 (i.e. past assembly suitability information recording unit, added by examiner) can receive information about electrical signals in a home, determine information about devices in the home, and then send updated models to the home for use by power monitor 120”)
“a model of a past device-side component that, was previously suitable with the component, but is not presently suitable for the assembly, wherein the past suitability information recording unit records an association between the component model information of the component and the device side component model information the past device-side component” (para 0149 – “Device discovery component 810 may also receive information about device events determined by power monitor 120. For example, power monitor 120 may determine that a dishwasher (i.e. model information, added by examiner) started at a particular time and this information may be received by device discovery component 810. This information may be used by device discovery component 810 to update and make corrections to power monitor models. For example, it may be that the device event was incorrectly determined to be a clothes washer starting (i.e. was previously suitable, but is not presently suitable, added by examiner), and device discovery component 810 can update the models to reduce the likelihood of this error from happening again”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly suitability determination device disclosed by Nielsen/Broussard combination as taught by Micali, in order to ensure that the data on model information are updated and corrected, so the assembly can perform safely and efficiently.
	
Regarding Claim 9: The Nielsen/Broussard/Micali combination discloses the assembly suitability determination system according to claim 2 (see the rejection for Claim 2).
Nielsen further discloses:
“wherein: the identifiers of the component and the device-side component are provided from the component information recording units of the component and the device-side component to the computer via wireless communication” (Para 0027 – “A “tag,” as the term is used herein, may refer to any item that is capable of storing machine-readable information, such as a barcode, a radio frequency identification (RFID) device, or a near field communication (NFC) device (i.e. the identifiers of the component and the device-side component, added by examiner)… The data read by the tag reader 170 can then be sent to the processor 140 for a determination of the corresponding characteristic. The corresponding characteristic can then be stored in local memory 130 (i.e. component information recording unit, added by examiner) displayed by the interface 120, and/or transmitted external to system 100”; para 0051 – “A wireless communication antenna 242 may be located on the housing 220, and used to transmit data, such as marking information, location information and/or time data stored in local memory 270 (i.e. component information recording unit), to an external device/system (i.e. the assembly suitability determination device) and/or to receive information from an external device/system”).   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Broussard and in further view of US20080277496 to Yasuda et al. (hereinafter Yasuda).

Regarding Claim 4: the Nielsen/Broussard combination discloses the assembly suitability determination system according to claim 1 (see the rejection for Claim 1).
The Nielsen/Broussard combination is silent on:
“wherein the component is a rotary atomizer head”.
However, Yasuda in the same field of endeavor of spraying painting devices discloses:
“wherein the component is a rotary atomizer head” (Figs. 1- 5; para 0055 – “Referring first to FIGS. 1 through 5, there is shown a rotary atomizing head type coating apparatus according to a first embodiment of the present invention”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify assembly suitability determination device, disclosed by Nielsen, as taught by Yasuda, in order to maintain the safety of paint device operation and ensure the fast and quality coverage of the objects by the paint device used.
		
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Broussard, in further view of Micali, and in further view of Yasuda.

Regarding Claim 10:  The Nielsen/Broussard/Micali combination discloses the assembly suitability determination system according to claim 2 (see the rejection for Claim 2).
The Nielsen/Broussard/Micali combination is silent on:
“wherein the component is a rotary atomizer head”.
However, Yasuda in the same field of endeavor of spraying painting devices discloses:
“wherein the component is a rotary atomizer head” (Figs. 1- 5; para 0055 – “Referring first to FIGS. 1 through 5, there is shown a rotary atomizing head type coating apparatus according to a first embodiment of the present invention”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify assembly suitability determination device, disclosed by Nielsen, as taught by Yasuda, in order to maintain the safety of paint device operation and ensure the fast and quality coverage of the objects by the paint device used.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20090015430 to Harazin et al. (hereinafter Harazin) discloses methods and systems for automatically locating and identifying of plurality of RFIS tags associated with labware.
US20170259290A1 to Kraft et al. (hereinafter Kraft) discloses an application system component including a transponder for tracking component data.
US20160189174 to Heath (hereinafter Heath) discloses the system and the method for using a wireless device for detection and tracking data using EMFID tag and sensor.
US20130100297 to Silverbrook et al. (hereinafter Silverbrook) discloses the method for enabling association of an object with a surface based on surface using scanning tag reader.
US20060283930 to Shafer (hereinafter Shafer) discloses the AutoID technology to implement the AutoID tags.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863